Order entered August 5, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00755-CR

                     ANDREW ANDERSON, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 265th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F19-52721-R

                                   ORDER

      Andrew Anderson filed a timely notice of appeal after the Texas Court of

Criminal Appeals granted his request for an out of time appeal. Now before the

Court is appellant’s August 3, 2022 motion to transfer the record from appellate

cause number 05-19-01492-CR. We GRANT the motion.

      We DIRECT the Clerk to transfer a copy of the December 11, 2019 clerk’s

record and the January 10, 2020 four-volume reporter’s record from appellate

cause number 05-19-01492-CR to this appeal.
Appellant’s brief is due on September 12, 2022.

                                     /s/    ERIN A. NOWELL
                                            JUSTICE